UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6616



LABARRY ANDRE BEELER,

                                                Plaintiff - Appellant,

          versus


RONALD J. ANGELONE,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-85-7)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Labarry Andre Beeler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Labarry   Andre   Beeler    appeals   the   district   court’s   order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.       Beeler v. Angelone, No. CA-01-85-7

(W.D. Va. Mar. 2, 2001).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




                                     2